Blandford, J.
Where, in a claim case, the plaintiff proved that the ■defendant in fi. fa. inherited the land levied on from his father, and that in 1879 it was apportioned to him and he went into possession, ¿and the tenant in possession testified that he rented the land from one J. T. Smith, that he thought it belonged to the defendant in fi. fa., and never heard that it belonged to defendant’s wife until this case begab, ■when it was claimed by Smith as her trustee, this was sufficient to put the claimant on proof of his title; and it was error to dismiss the levy ■on motion.
Judgment reversed.